Citation Nr: 1115479	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-36 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1958 to May 1960.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge in January 2009.  A transcript of the hearing is of record.  This case was remanded by the Board in March 2009 and November 2009.  Regrettable, further clarification of the examination is needed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2009, the Board remanded this issue, in part, to obtain an opinion as to whether it was at least as likely as not that the Veteran's current low back disorder was related to service, to include the September 1958 back complaints and the history of injury in 1959.  Review of the record indicates that a VA examiner provided a negative nexus opinion after performing an examination and reviewing the record; however, the examiner did not address the September 1958 back complaints as requested.  

In this case, the Board finds the examiner's failure to address the September 1958 complaints results in a failure to comply with the Board's November 2009 remand instructions, particularly because the examiner indicated that he found no evidence of back treatment during service, which suggests the examiner did not review the September 1958 treatment record.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the claim must be remanded for compliance with the November 2009 remand instruction.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from East Orange VA Medical Center for the period from January 2010 to the present.  

2.  Return the claims file to the examiner who conducted the January 2010 VA examination (or, if unavailable, to another appropriate VA reviewer) in order to review the claims folder.  

In an addendum, the reviewer should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the low back disorder onset in service or is causally related to service.  A rationale for any opinion expressed is requested, with discussion of the injury in September 1958.  

The Veteran may be re-examined if this is deemed necessary. 

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


